DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on January 21, 2022.
Claims 2-11, 16-26 are pending.  Claims 1, 12-15 are canceled.  Claims 2, 18, 20 are currently amended.
The rejection of claims 2, 18, 20 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
Claims 2-3, 5-11, 16-19, 23-25 stand rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al.
Claims 4, 9-11, 22 stand rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al in view of Malet et al.
Claims 20-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Hilgers in view of Okamoto.
Claim 26 stands rejected under 35 U.S.C. 103 as being unpatentable over Hilgers in view of Okamoto in view of Malet et al (2).
Claims 20-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al in view of Okamoto.
Claim 26 stands rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al in view of Okamoto in view of Malet et al (2).
Claim Rejections - 35 USC § 103
Claims 2-3, 5-11, 16-19, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al (US Patent 6,525,134 (already of record)).
Regarding claims 2-3, 5-11, 16-19, 23-25, Lacroix et al discloses the invention substantially as claimed.  Lacroix et al teaches an antistatic composition comprising 80-95wt% of (A) an acrylic polymer, particularly PMMA and (C) an acrylic impact modifier (Col. 2, Lines 20-48).  Lacroix et al further teaches the invention is particularly useful for impact modified PMMA (Col. 2, Lines 47-49).  Lacroix et al further teaches the addition of heat stabilizers or UV stabilizers (which satisfies claimed PMMA polymer is modified with a PMMA organic additive including UV or heat stabilizers) (Spec, Col. 10, Line 4).  Lacroix et al further teaches 5-20wt% of (B) a copolymer containing polyamide blocks and polyether blocks comprising ethylene oxide units (which 80-95wt% and 5-20wt% overlaps the instantly claimed range) (Col. 2, Lines 37-40).  Lacroix et al further teaches 5-85wt% polyether ethylene oxide blocks (which satisfies/overlaps claimed 55-75wt%/60-75wt%/60-70wt% PEG) (Col. 5, Lines 20-22).  Lacroix et al further teaches the polyamide/polyether block copolymer can comprise other units other than ethylene oxide such as propylene oxide and PTMG blocks (Col. 5, Lines 26-29).  Lacroix et al further teaches polyetheresteramides as copolymer (B) (Col. 2, Line 25, Col. 3, Lines 38-39).  Lacroix et al further teaches PA-12 or PA-6 (Col. 4, Line 30).  Lacroix et al further teaches the block copolymers have intrinsic viscosity of between 0.8 and 2.5 (which satisfies the instantly claimed range; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990)) See MPEP 2144.05(I)) (Col. 3, Lines 66-67).  Lacroix further teaches the polymers can contain no impact modifier or can contain an impact modifier (Spec, Col. 3, Lines 6-7).  Lacroix further teaches heat stabilizers and UV stabilizers can be added to the composition (which satisfies claimed PMMA polymer contains UV and thermal stabilizers) (Spec, Col. 10, Line 4).  Lacroix further teaches adding mineral fillers such as talc, calcium carbonate, kaolin, glass fibre, mineral fibre, carbon fibre, flame retardants and dyes (Col. 10, Lines 1-5).  Lacroix further teaches a resistivity of 1X1011 (Table. However, Lacroix et al fails to specifically disclose 55-75wt%, 60-75wt% or 60-70wt% PEG, surface resistivity range as claimed and a haze value of less than 4%.
With regard to the amount of PEG, it would have been obvious to one of ordinary skill in the art to have provided 55-75wt%, 60-75wt% or 60-70wt% PEG in Lacroix et al as Lacroix et al teaches 5-85wt% polyether ethylene oxide blocks, which overlaps the instantly claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990)) See MPEP 2144.05(I)).
With regard to the surface resistivity of the composition, it would have obvious to one of ordinary skill in the art to have expected the resistivity to be within the range as instantly claimed as Lacroix et al in view of Okamoto teaches a similar composition as instantly claimed with overlapping amounts of the components recited in the instant claims, hence a similar resistivity is expected.  Furthermore, Lacroix et al teaches an antistatic composition which is well known in the art to be less than 1012 ohm/sq.  Likewise, Lacroix et al teaches an exemplary composition having a resistivity of 1X1011, hence it is expected that providing a composition as recited in the instant claims would produce a resistivity of less than 1012 ohm/sq.  
With regard to a haze value of less than 4%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expected a haze value of less than 4% because Lacroix et al teaches a similar composition as the instantly claimed with overlapping ranges of the claimed components; hence, a similar haze is expected.  Nonetheless, Lacroix et al teaches up to 95wt% of PMMA, therefore, either 95 wt% or 93wt% (the highest value in instant claim 2) is expected to provide a haze value of 4% or less.
With regard to claims 9-11, the limitations are product by process limitations.  Hence, Lacroix et al teaches the same product as claimed.  Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

Claims 4, 22 and 9-11 (in the alternative) are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al (US Patent 6,525,134 (already of record)) as applied to claims 2-3, 5-11, 16-19, 23-25 above, and in further view of Malet et al (WO Patent 2011/124833 (already of record)).
To further advance the prosecution of this invention, Malet et al (2) (US Patent Application 2013/0022771 (already of record)) which is an English equivalent of (WO Patent 2011/124833) will be used in this rejection.
Regarding claims 4, 22, 9-11, Lacroix et al discloses the invention substantially as claimed.  Lacroix et al teaches the features above.  However, Lacroix et al fails to specifically disclose the polymers are obtained from renewable starting materials comprising 5% or more biocarbon and a block copolymer comprising PA-11.
In the same field of endeavor, Malet et al teaches block copolymers derived from monomers comprising 14C and renewable materials (Abstract, Paragraph 17) that provides antistatic properties (Paragraphs 20, 25) in order to have a reduced impact on the environment and contribute less to global warming (Paragraph 3).  Malet et al further teaches a biocarbon content above 99% (Paragraph 36).  Malet et al further teaches the block copolymer comprises 5-95wt% PEG (Paragraph 33.  Malet et al further teaches the polyamide blocks are PA-11, 12 or 6 (Paragraph 121).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided polymer obtained from renewable starting materials comprising 5% or more biocarbon in Lacroix et al in view of Malet et al in order to have a reduced impact on the environment and contribute less to global warming as taught in Malet et al (Abstract, Paragraphs 1, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted block copolymer comprising PA-11 and PEG in Lacroix et al in view of Malet et al in order to provide the block copolymer for antistatic properties as taught in Malet et al.  Moreover, Malet et al teaches the polyamide blocks in the copolymer are the type of PA-11, 12 or 6 (Paragraph 121); hence, substitution of PA-11 for PA-12 or 6 would only be obvious to the skilled artisan in order to provide polyamide blocks for forming the copolyetheresteramide having antistatic properties.  Moreover, Lacroix et al teaches the polyamides block copolymers are also described in US Patent 4,839,441, which teaches PA-11 (Col. 4, Line 59).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers (US Patent 6,784,257 (already of record)) in view of Okamoto (US Patent Application 2005/0049360 (already of record)).
Regarding claims 20-21, Hilgers et al discloses the invention substantially as claimed.  Hilgers et al teaches an antistatic composition comprising 80-98wt% of (A) an acrylic polymer, such as PMMA (Abstract, Col. 2, Line 36, Claim 2, Col. 6, Lines 5-6).  Hilgers et al further teaches the addition of UV stabilizers (which satisfies claimed PMMA polymer is modified with a PMMA organic additive including a UV stabilizer), inorganic salts (Spec, Col. 6, Line 17).  Hilgers et al further teaches 2-20wt% of (B) a copolymer containing polyamide blocks and polyether blocks comprising ethylene oxide units (which 80-98wt% and 2-20wt% overlaps the instantly claimed range) (Col. 2, Lines 37-40).  Hilgers et al further teaches 5-85wt% polyether ethylene oxide blocks (which satisfies/overlaps claimed 60-75wt% PEG) (Col. 3, Line 47).  Hilgers et al further teaches the polyamide/polyether block copolymer can comprise other units other than ethylene oxide such as propylene oxide and PTMG blocks (Col. 3, Lines 47-55).  Hilgers et al further teaches polyetheresteramides as copolymer (B) (Col. 2, Line 63).  Hilgers et al satisfies a composition free of an organic salt as the organic salt in Hilgers et al is only an optional component.  However, Hilgers et al fails to specifically disclose 0.001-3wt% of an inorganic salt, the composition is transparent, the surface resistivity and 60-75wt% PEG.
In the same field of endeavor, Okamoto teaches an antistatic resin composition comprising a thermoplastic resin (A) and an antistatic agent (B).  Okamoto further teaches (A) can be PMMA and (B) can be a polyetheresteramide (Paragraph 55, Table 1).  Okamoto further teaches inorganic salts such as lithium chloride, potassium chloride, sodium chloride, potassium perchlorate and lithium acetate in order to provide antistatic effects to the composition (Paragraphs 166, 168).  Okamoto et al further teaches the haze, an indicator of transparency of the antistatic composition is preferably 0-5% (Paragraph 207).
With regard to the inorganic salt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.001-3wt% of an inorganic salt such as lithium chloride, potassium chloride, sodium chloride, potassium perchlorate and lithium acetate in Hilgers et al in view of Okamoto et al in order to provide additional antistatic effects to the composition and because Higlers et al encompasses an inorganic salt as an optional component.  
With regard to the composition being transparent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent composition in Hilgers et al in view of Okamoto et al in order to provide a composition with reduced haze and because the broad teachings of Hilgers et al encompass up to 98wt% of PMMA, which is a transparent polymer.
With regard to the surface resistivity of the composition, it would have obvious to one of ordinary skill in the art to have expected the resistivity to be within the range as instantly claimed as Hilgers et al in view of Okamoto teaches a similar composition as instantly claimed with overlapping amounts of the components recited in the instant claims, hence a similar resistivity is expected.  Furthermore, Hilgers et al teaches an antistatic composition which is well known in the art to be less than 1012 ohm/sq.
With regard to the amount of PEG, it would have been obvious to one of ordinary skill in the art to have provided 60-75wt% PEG in Lacroix et al as Lacroix et al teaches 5-85wt% polyether ethylene oxide blocks, which overlaps the instantly claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990)) See MPEP 2144.05(I)).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hilgers (US Patent 6,784,257 (already of record)) in view of Okamoto (US Patent Application 2005/0049360 (already of record)) as applied to claims 20-21, and in further view of Malet et al (2) (WO Patent 2010/086574 (already of record)).
To further advance the prosecution of this invention, Malet et al (2) (US Patent Application 2012/0108694 (already of record)) which is an English equivalent of (WO Patent 2010/086574) will be used in this rejection.
Regarding claim 26, Hilgers et al and Okamoto discloses the invention substantially as claimed.  Hilgers et al and Okamoto teach the features above.  However, Hilgers et al and Okamoto et al fail to specifically disclose the block copolymer comprising PA-11.
In the same field of endeavor, Malet et al (2) teaches a block copolymer comprising PA (Abstract).  Malet et al (2) further teaches a block copolymer comprising at least one polyamide block (Paragraphs 61-61), the polyamide blocks are of the type polyamide-11, 12 or 6 (Paragraph 63).  
With regard to the block copolymer comprising PA-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted block copolymer comprising PA-11 and PEG in Hilgers and Okamoto in view of Malet et al (2) in order to provide the block copolymer for antistatic properties.  Moreover, Malet et al (2) teaches the polyamide blocks in the copolymer; hence, substitution of PA-11 for PA blocks would only be obvious to the skilled artisan in order to provide polyamide blocks for forming the copolyetheresteramide having antistatic properties.  

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al (US Patent 6,525,134 (already of record)) in view of Okamoto (US Patent Application 2005/0049360 (already of record)).
Regarding claims 20-21, Lacroix et al discloses the invention substantially as claimed.  Lacroix et al teaches an antistatic composition comprising 80-95wt% of (A) an acrylic polymer, particularly PMMA and (C) an acrylic impact modifier (Col. 2, Lines 20-48).  Lacroix et al further teaches the invention is particularly useful for impact modified PMMA (Col. 2, Lines 47-49).  Lacroix et al further teaches the addition of heat stabilizers or UV stabilizers (which satisfies claimed PMMA polymer is modified with a PMMA organic additive including UV or heat stabilizers) (Spec, Col. 10, Line 4).  Lacroix et al further teaches 5-20wt% of (B) a copolymer containing polyamide blocks and polyether blocks comprising ethylene oxide units (which 80-95wt% and 5-20wt% overlaps the instantly claimed range) (Col. 2, Lines 37-40).  Lacroix et al further teaches 5-85wt% polyether ethylene oxide blocks (which satisfies/overlaps claimed 55-75wt%/60-75wt%/60-70wt% PEG) (Col. 5, Lines 20-22).  Lacroix et al further teaches the polyamide/polyether block copolymer can comprise other units other than ethylene oxide such as propylene oxide and PTMG blocks (Col. 5, Lines 26-29).  Lacroix et al further teaches polyetheresteramides as copolymer (B) (Col. 2, Line 25, Col. 3, Lines 38-39).  Lacroix et al further teaches PA-12 or PA-6 (Col. 4, Line 30).  Lacroix et al further teaches the block copolymers have intrinsic viscosity of between 0.8 and 2.5 (which satisfies the instantly claimed range; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990)) See MPEP 2144.05(I)) (Col. 3, Lines 66-67).  Lacroix further teaches the polymers can contain no impact modifier or can contain an impact modifier (Spec, Col. 3, Lines 6-7).  Lacroix further teaches heat stabilizers and UV stabilizers can be added to the composition (which satisfies claimed PMMA polymer contains UV and thermal stabilizers) (Spec, Col. 10, Line 4).  Lacroix further teaches adding mineral fillers such as talc, calcium carbonate, kaolin, glass fibre, mineral fibre, carbon fibre, flame retardants and dyes (Col. 10, Lines 1-5).  Lacroix further teaches a resistivity of 1X1011 (Table) However, Lacroix et al fails to specifically disclose an inorganic salt and 60-75wt% PEG.
In the same field of endeavor, Okamoto teaches an antistatic resin composition comprising a thermoplastic resin (A) and an antistatic agent (B).  Okamoto further teaches (A) can be PMMA and (B) can be a polyetheresteramide (Paragraph 55, Table 1).  Okamoto further teaches inorganic salts such as lithium chloride, potassium chloride, sodium chloride, potassium perchlorate and lithium acetate in order to provide antistatic effects to the composition (Paragraphs 166, 168).
With regard to the inorganic salt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.001-3wt% of an inorganic salt such as lithium chloride, potassium chloride, sodium chloride, potassium perchlorate and lithium acetate in Lacroix et al in view of Okamoto et al in order to provide additional antistatic effects to the composition.  Furthermore, It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
With regard to the amount of PEG, it would have been obvious to one of ordinary skill in the art to have provided 60-75wt% PEG in Lacroix et al as Lacroix et al teaches 5-85wt% polyether ethylene oxide blocks, which overlaps the instantly claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990)) See MPEP 2144.05(I)).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al (US Patent 6,525,134 (already of record)) in view of Okamoto (US Patent Application 2005/0049360 (already of record)) as applied to claims 20-21, and in further view of Malet et al (2) (WO Patent 2010/086574 (already of record)).
To further advance the prosecution of this invention, Malet et al (2) (US Patent Application 2012/0108694 (already of record)) which is an English equivalent of (WO Patent 2010/086574) will be used in this rejection.
Regarding claim 26, Lacroix et al and Okamoto discloses the invention substantially as claimed.  Lacroix et al and Okamoto teach the features above.  However, Lacroix et al and Okamoto et al fail to specifically disclose the block copolymer comprising PA-11.
In the same field of endeavor, Malet et al (2) teaches a block copolymer comprising PA (Abstract).  Malet et al (2) further teaches a block copolymer comprising at least one polyamide block (Paragraphs 61-61), the polyamide blocks are of the type polyamide-11, 12 or 6 (Paragraph 63).  
With regard to the block copolymer comprising PA-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted block copolymer comprising PA-11 and PEG in Lacroix et al and Okamoto in view of Malet et al (2) in order to provide the block copolymer for antistatic properties.  Moreover, Malet et al (2) teaches the polyamide blocks in the copolymer are the type of PA-11, 12 or 6 (Paragraph 63); hence, substitution of PA-11 for PA-12 or 6 would only be obvious to the skilled artisan in order to provide polyamide blocks for forming the copolyetheresteramide having antistatic properties.  Moreover, Lacroix et al teaches the polyamides block copolymers are also described in US Patent 4,839,441, which teaches PA-11 (Col. 4, Line 59).
Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Lacroix et al, Applicant argues that Lacroix et al teaches the heat and UV stabilizers cannot be used to modify its transparent polymers.  The Examiner respectfully disagrees with the above argument as Lacroix et al teaches that it would not constitute a departure from the context of the invention to add mineral fillers, reinforcing agents, stabilizers (heat stabilizers or UV stabilizers), flame retardants and dyes, provided that this does not concern the transparent polymer (A).  Lacroix et al does not recite that UV stabilizers and heat stabilizers cannot be used to modify its transparent polymers, as Applicant asserts.  It would only be obvious to one of ordinary skill in the art to select a known UV or heat stabilizer in the appropriate amounts in the composition in order to provide the benefit to the polymer without negatively effecting the transparent polymer (A).  Lacroix et al teaches up to 95 parts of (A) and 5-20 parts of (B), and optionally heat or UV stabilizers, wherein the compositions are prepared by mixing in an extruder or blender.  The addition of UV or heat stabilizers into the composition necessarily modifies the PMMA polymers as it is well known in the art that these additives are added into polymer composition in order to protect the polymer from the degradative effects from light or sun exposure. 
Applicant further argues that the Office asserts that Lacroix et al teaches compositions that possess a resistivity of 1X1011 from Example 9 and Example 9 of the instant claims fails to possess a PMMA polymer that has been modified to include UV or thermal stabilizers and 55-75wt% of PEG.  The Examiner respectfully disagrees with the above argument because as recited in the previous office action and above, with regard to the surface resistivity of the composition, it would have obvious to one of ordinary skill in the art to have expected the resistivity to be within the range as instantly claimed as Lacroix et al in view of Okamoto teaches a similar composition as instantly claimed with overlapping amounts of the components recited in the instant claims, hence a similar resistivity is expected.  Furthermore, Lacroix et al teaches an antistatic composition which is well known in the art to be less than 1012 ohm/sq.  Likewise, Lacroix et al teaches an exemplary composition having a resistivity of 1X1011, hence it is expected that providing a composition as recited in the instant claims would produce a resistivity of less than 1012 ohm/sq.  
Applicant further argues that the instant claims is not open to PMMA polymers modified with acrylic impact modifiers.  The Examiner respectfully disagrees with the above argument because Lacroix teaches the polymers can contain no impact modifier or can contain an impact modifier (Spec, Col. 3, Lines 6-7).  Moreover, the instant claims do not restrict an impact modifier from being present.  The comprising language of the instant claims do not restrict an impact modifier from being present in the instant claims.  See MPEP 2111.03II.
With respect to the obviousness rejection over Hilgers et al in view of Okamoto, Applicant argues that both Hilgers and Okamoto disclose adding the additives to the composition as a whole, but fail to disclose modifying the PMMA polymer before it is mixed with the other components in the composition.  Applicant further argues Hilgers et al and Okamoto fail to teach modifying the PMMA polymer with the claimed organic additives.  The Examiner respectfully disagrees with the above argument as the instant claims do not require or limit the additive to be mixed with the PMMA polymer before adding the rest of the components to the composition.  The instant claims only require a PMMA polymer to be modified with an organic additive.  Likewise, the claims are drawn to a composition and not the method of making the composition.  As recited in the instant claims, Hilgers et al teaches 80-98wt% of (A) an acrylic polymer such as PMMA and 2-20wt% of (B) and the addition of UV stabilizers; hence, the addition of UV stabilizers to the composition necessarily modifies the claimed PMMA polymer as the PMMA polymer is in the composition up to 98wt% of the composition and the majority of the composition.  Furthermore, it is well known the in the art that UV stabilizers are added to polymer compositions in order to protect the polymer from the degradative effects from light or sun exposure.  The teachings of the addition of the organic additives such as UV stabilizers in the composition inherently modifies the PMMA polymer of Hilgers et al in view of Okamoto.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        April 30, 2022